700 So. 2d 421 (1997)
George ABRAHAM, Appellant,
v.
Sherrie Lleo ABRAHAM, Appellee.
No. 97-788.
District Court of Appeal of Florida, Third District.
October 1, 1997.
Rehearing Denied November 5, 1997.
*422 Paul H. Bass, Coral Gables, for appellant.
Abrams & Etter, and Brenda Abrams, Miami, and Andy W. Acosta, for appellee.
Before NESBITT, LEVY and SORONDO, JJ.
PER CURIAM.
George Abraham, husband, appeals the lower court's Order Awarding Temporary Relief to Sherrie Lleo Abraham, wife.
The husband and wife have been married three years and have a three year old child. The husband is wealthy and the couple have lived an affluent lifestyle. In the order being appealed the trial judge awarded the wife temporary support in an amount which equals approximately 87% of the husband's net monthly income. The court refused to identify which portion of the award was for child support and which was intended to be temporary alimony. The court also refused to apply the child support guidelines to establish the amount of temporary child support. Burkhart v. Burkhart, 620 So. 2d 225 (Fla. 1st DCA 1993)(child support guidelines are applicable to temporary support awards). Additionally, the lower court granted attorney's fees to the wife for services rendered by her lawyers in a domestic violence proceeding which was filed and litigated before the Petition for Dissolution of Marriage was filed in this case,[1] granted prospective attorney's fees and ordered the husband to pay in excess of $60,000.00 in outstanding bills submitted by the wife.
We conclude that the trial judge abused his discretion in making these awards and reverse the order under review in its entirety. We remand to the trial court for a total reconsideration of the issue of temporary support.
Reversed and remanded.
NOTES
[1]  Section 61.16(1), Florida Statutes, reads as follows:

The court may from time to time ... order a party to pay a reasonable amount for attorney's fees, suit money, and the cost to the other party of maintaining or defending any proceeding under this chapter ... (emphasis added).